C. D. San Juan. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por los demandados apelados solicitando se desestime el recurso por no haber sido éste proseguido con la de-bida diligencia,
Por cuanto, de la certificación expedida por el Secretario de la Corte de Distrito de San Juan aparece que la sentencia recurrida fué dictada en 26 de agosto de 1941 y notificada al demandante en igual fecha; que el escrito de apelación fué radicado el 23 de septiembre de 1941; que a petición de la parte apelante la Corte en 7 de octubre de 1941 ordenó la transcripción de evidencia; y que a pesar del tiempo transcurrido hasta esta fecha la referida transcripción no ha sido preparada ni radicada en la Secretaría de este Tribunal, ni se ha solicitado prórroga alguna para hacer dicha transcripción.
Por lo tanto, se declara con lugar la referida moción y se deses-tima por abandono el recurso.